Citation Nr: 0635600	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

(The matter of entitlement to service connection for the 
cause of death as a result of exposure to herbicides is 
subject to a stay, and will be addressed in a future Board 
decision.  The matter of basic eligibility for Dependents' 
Educational Assistance (DEA) benefits is inextricably 
intertwined with the service connection issue and must be 
deferred until the stay has been lifted and the service 
connection issue has been resolved.) 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a widow of the veteran who served on active 
duty from January 1961 to July 1984.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for the cause of the veteran's death, 
denied eligibility for DEA benefits, and denied entitlement 
to accrued benefits and DIC benefits under 38 U.S.C.A. 
§ 1318.  In September 2003, the appellant indicated that when 
more evidence was received she would request a hearing.  In 
October 2005 correspondence, the RO provided a description of 
the different hearing options and asked the appellant to 
indicate the type of hearing she preferred.  She has not 
responded.  

In regards to the matters of service connection for the 
cause of the veteran's death, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, No. 04-491 (U.S. Vet. App. August 16, 
2006), that reversed a decision of the Board of 
Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of 
exposure to herbicides.  The United States Department of 
Veterans Affairs (VA) disagrees with the Court's 
decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or 
final adjudication of claims based on court precedent 
that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected 
by the stay include those involving claims based on 
herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a 
final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed will 
be resumed.  


FINDINGS OF FACT

1.  The veteran died in April 2002 at the age of 58; lung 
cancer is certified as the cause of his death, and no 
contributing causes are listed.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, nor was he rated totally disabled 
continuously from the date of discharge from service in 1984 
for a period of not less than 5 years immediately preceding 
death, nor was the veteran a prisoner of war.  


CONCLUSION OF LAW

The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

For the reasons stated below, the Board finds that the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318 as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 
2004), VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive. See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
a benefit could not possibly have been awarded as a matter of 
law.).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318. 

II.  Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
revealed that he died in April 2002 at the age of 58, and 
listed the cause of his death as lung cancer.  No other 
significant conditions were listed.  It was indicated that 
tobacco use probably contributed to his death.  

SMR's were negative for any complaints, treatment, or 
findings for any conditions that caused or contributed to the 
veteran's death.  There is nothing in the record to suggest 
that he was a prisoner of war, nor is it alleged.  

Post service medical records from Brooke Army Medical Center 
(1998-2002) showed that the veteran smoked tobacco pipes up 
to five times a day and received treatment for bronchitis.  
January 2002 records showed that beginning in November and 
December 2001, the veteran had complaints of a persistent 
cough and associated headache.  He was felt to have 
bronchitis versus pneumonia and was given antibiotic without 
good effect.  A workup ensued and a chest x-ray apparently 
showed pneumonia.  A CT scan of the chest was performed on 
January 10, 2002, which revealed lymphadenopathy at the 
paratracheal region measuring approximately 11mm.  There was 
also a mass at the right upper lobe with obstruction of the 
bronchus.  There appeared to be post obstructive infiltrate.  
The veteran underwent a bronchoscopy and the biopsy brushings 
and lavage all revealed non-small cell lung carcinoma.  It 
appeared that there was evidence of a tumor in both the right 
upper lobe and right lower lobe.  He underwent argon laser to 
the right upper lobe lesion to relive the obstructive 
symptoms.  He indicated that the procedure was only minimal 
in effect.  It was determined that he was not a candidate for 
curative measures.  A subsequent record noted that treatment 
options were limited due to the residuals of post obstructive 
pneumonia.  He underwent radiation treatment.  

A February 2002 record noted that treatment of the stage four 
non-small cell lung cancer was delayed because of 
complication of post-obstructive pneumonia, which was treated 
with IV antibiotics, followed by one month of Augmentin, in 
addition to palliative XRT.  Due to his rapidly declining 
performance status and his rapid weight loss, it was 
determined that he would not benefit from chemotherapy.   

III.  Criteria and Analysis

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service 
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
(38 U.S.C.A. § 1318(b)(1)), or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death (38 U.S.C.A. § 1318(b)(2)); or the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death 
(38 U.S.C.A. § 1318(b)(3)).  Under VA regulations the term 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. §  5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
CUE in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; (4) The 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) VA was withholding payments under 38 U.S.C.A. 
§ 5308 but determines that benefits were payable under 
38 U.S.C.A. § 5309.totally disabling for a continuous period 
of not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318 (West 2002) 
38 C.F.R. § 3.22(b) (2006).

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.  As there 
are no previous decisions in this case, the Board will only 
address whether the appellant's claim meets the statutory 
duration requirements for a total disability rating at the 
time of death. 

It appears that the veteran was discharged under honorable 
conditions from active duty in July 1984.  The record doesn't 
show nor is it alleged that he was a prisoner of war.  He 
died in April 2002, approximately 18 years following his 
discharge from active service.  During his lifetime, the 
veteran was not service connected for any disabilities, and 
it appears that he never even attempted to establish service 
connection for any disability.  Therefore, the record is 
clear that he was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death, nor was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of his discharge or release from active duty 
for a period of not less than 5 years immediately preceding 
death.  Therefore, the appellant's claim does not meet the 
statutory requirements under 38 U.S.C.A. § 1318.  Also, the 
"enhanced DIC" benefit provided for in 38 U.S.C.A. 
§ 1311(a)(2) is only applicable to disabilities associated 
with the veteran's cause of death that were rated 100 percent 
eight years prior to the date of death.  The Board notes that 
even if a favorable cause of death determination is made, 
38 U.S.C.A. § 1311(a)(2) still does not provide a basis to 
allow the appellant's DIC claim.  Again, as the veteran was 
not service connected for any disability, he was not in 
receipt of or entitled to receive 100 percent compensation at 
any point prior to his death.  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit. See Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


